department of the treasury internal_revenue_service washington d c date number tl-n-6616-99 release date cc el gl b1 uil memorandum for associate district_counsel kentucky- tennessee district attn acbrown from alan c levine chief branch general litigation subject levy payments refund application this responds to your request that we pre-review your significant service_center advice for the general litigation issue we have no opinion on your discussion of sec_6511 which does not fall within the jurisdiction of our division this document is not to be cited as precedent issue when a levy payment creates an overpayment to a taxpayer’s account and there is not a balance due on any other period listed on the levy may the overpayment be manually refunded even though it has been over nine months since the date of the levy conclusion when it has been more than nine months from the date of a levy the overpayment may be returned under sec_6343 in limited situations specifically money may be returned at any time within months after the date of the levy in addition when a timely request for the return of money is filed in accordance with these regulations or a determination to return an amount of money is made before the expiration of the 9-month period the money may be returned within a reasonable period of time after the 9-month period if additional time is necessary for investigation or processing this will ensure that if a timely request has been made or the service timely decides to return money on its own initiative the service will have sufficient time for necessary investigation or processing facts the hypothetical facts are that the service makes a substitute for return for tl-n-6616-99 dollar_figure and the assessment is fully paid_by levy subsequently the taxpayer files his return showing a tax_liability of dollar_figure but he does not file a timely refund claim law and analysis sec_6343 provides that the commissioner may return property if one of the following conditions exist the levy was premature or otherwise not in accordance with the administrative procedures of the irs the taxpayer has entered into an agreement under sec_6159 of the code to satisfy the liability for which the levy was imposed by means of installment payments unless the agreement provides otherwise the return of property will facilitate collection of the tax_liability and the return of property would be in the best interest of the taxpayer as determined by the taxpayer_advocate and in the best interest of the united_states as determined by the commissioner sec_6343 also provides that the provisions of sec_6343 shall apply to subsection d except that no interest shall be allowed in regard to the return of money sec_6343 states that property may be returned at any time an amount equal to the amount of money levied upon or received from such sale may be returned at any time before the expiration of months from the date of such levy we generally agree with your draft memorandum except for the discussion at page five regarding the period for returning money under sec_6343 in conclusion levied property may be returned to the party levied upon or the taxpayer only if a claim is filed or the or the service decides to return the property within nine months of the levy unless the taxpayer can satisfy the refund period provided by sec_6511 further by the express terms of sec_6343 and d a period longer than nine months is not allowed where the service determines ‘the return of the property would be in the best interests of the taxpayer as determined by the taxpayer_advocate ’ now the national_taxpayer_advocate and the service under lr c sec_6343 the above discussion of the nine-month period is confusing and we recommend that it be replaced by the following language property other than may be returned at any time pursuant to sec_6343 money may be returned any time within months after the date of the levy in addition when a timely request for the return of money is filed in accordance with these regulations or a determination to return an amount of money is made before the expiration of the 9-month period the money may be returned within a reasonable period of time after the 9-month period if additional time is necessary for investigation or processing this will ensure tl-n-6616-99 that if a timely request has been made or the service timely decides to return money on its own initiative the service will have sufficient time for necessary investigation or processing we think that our language clarifies the situations in which the money may be refunded after the expiration of the nine-month period if you have any further questions please call the branch cc assistant regional_counsel gl ser
